Citation Nr: 1537538	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  10-44 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for status post gastrectomy with vagotomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to February 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The September 2009 rating decision continued the 20 percent disability rating for the Veteran's service-connected status post gastrectomy with vagotomy.

The Board previously remanded this matter in March 2013 in order to obtain additional available treatment records from June 2008 to the present.  In satisfaction of the Board's remand, the RO sent a letter to the Veteran in March 2013 asking the Veteran to provide any additional evidence as well as authorization to release information from private physicians.  In May 2013, the Veteran responded indicating all private medical records relating to his claim have been submitted.  Further, he indicated he had VA treatment records from the 1960's but otherwise, all updated records have been received.  As such, the Board finds the March 2013 Board remand directives have been satisfied and the record is complete.


FINDING OF FACT

The Veteran's status post gastrectomy with vagotomy is characterized by mild symptoms, associated with infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for status post gastrectomy with vagotomy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.114, Diagnostic Codes 7308 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in July 2009.  

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of the claim.


Merits

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

VA regulations provide that there are various postgastrectomy symptoms which may occur following anastomotic operations of the stomach.  When present, those occurring during or immediately after eating and known as the "dumping syndrome" are characterized by gastrointestinal complaints and generalized symptoms simulating hypoglycemia; those occurring from 1 to 3 hours after eating usually present definite manifestations of hypoglycemia. 38 C.F.R. § 4.111 (2014).

For purposes of evaluating conditions of the digestive system, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy. "Baseline weight" means the average weight for the two-year-period preceding onset of the disease. 38 C.F.R. § 4.112 (2014).

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. § 4.113 (2014).

VA regulations provide that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2014). 

For postgastrectomy syndromes, a 60 percent rating is provided for severe symptoms, associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.  A 40 percent rating is provided for moderate symptoms, associated with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss, and a 20 rating is provided for mild symptoms, associated with infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations.  38 C.F.R. § 4.114, Diagnostic Code 7308 (2014).

A VA examination was performed in December 2011.  At the examination, the Veteran reported functional impairment of being unable to bend over and lift objects due to associated nausea and vomiting.  Further, the Veteran reported nausea and vomiting as often as one time per week usually bought on by eating and lying supine.  After eating, he reported nausea, weakness and shaking.  He also described residuals of persistent nausea and diarrhea.  On examination, the Veteran was found to be well developed, well-nourished and in no acute distress.  There were no signs of malaise present.  The examiner further found that it is less likely than not that the Veteran's current complaints of nausea, occasional vomiting and diarrhea are related to gastrectomy with vagotomy as this procedure was done multiple years ago and there is limited supporting evidence that the present complaints are related to the procedure.  Furthermore, the examiner noted the Veteran's weight and body habitus do not indicate a significant concern for malnutrition, dumping syndrome or pathological concerning diarrhea.

An earlier VA examination was performed in September 2009.  At that time, the Veteran reported nausea and weakness after eating.  Additionally he reported symptoms of abdominal distention and diarrhea.  Over the past month, the Veteran had gained 10 pounds.  The examiner noted no findings of malnutrition.

The record also includes private treatment records from August 2010 and September 2010 which indicate the Veteran was hospitalized for abdominal pain, bloating and dysphagia.  In the August 2010 treatment notes, the Veteran complained of occasional diarrhea after eating but denies any melena or bright red blood per rectum.  Occasional epigastric pain after eating and sensation of bloating were also noted.  At the time of the evaluation, no weight loss was noted.  

In September 2010 an esophagogastroduodenoscopy with biopsy was performed.  The procedure findings were esophageal polyp which was removed by cold biopsy, Billroth II anastomosis and gastric hydrogen ion concentration of 8.5. 

The Board has considered the Veteran's May 2010 Notice of Disagreement in which he reports episodes of intense abdominal pain followed by bloating, nausea and eventually vomiting which has increased along with swelling of the stomach, feet and hands.  Moreover, he contends he has had weight fluctuation including weight loss of twenty pounds from his 2009 physical.

However, the medical evidence of record does not support a finding that the Veteran's symptom manifestations rise to the level of moderate.  Specifically, the objective medical records indicate no malnutrition concerns or evidence of dumping syndrome.  Moreover, no pathological concerns about diarrhea were noted in the most recent December 2011 VA examination.  As such, the Board finds the Veteran's symptom manifestations are characterized as mild and are compensated by the 20 percent disability rating.  A rating of 40 percent is not warranted because there is no medical evidence of moderate disability associated with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2014).   However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the objective medical evidence from the September 2009 and December 2011 VA examinations supports a finding that the Veteran's status post gastrectomy with vagotomy is adequately compensated by the 20 percent disability rating.  He has not described symptoms which are not reasonably encompassed by the rating criteria.  Higher evaluations are provided for greater levels of severity of the disorder.

Also considered by the Board is whether the collective effect of his other service-connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has an additional service-connected disability of abdomen scar associated with status post gastrectomy with vagotomy.  The record shows that he is properly compensated for this service-connected disability as well.  The evidence does not rise to an equipoise level as to a collective effect of his other service-connected disability that makes the schedular standards inadequate.  Neither has this been contended.  Marked interference with employment or frequent periods of hospitalization are not shown.

The criteria for referral for extraschedular consideration have not been met. 

In summary, the preponderance of evidence is against granting a rating higher than 20 percent for the Veteran's status post gastrectomy with vagotomy.  Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).


ORDER

Entitlement to a rating in excess of 20 percent for status post gastrectomy with vagotomy is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


